DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention 1, claims 1-15, in the reply filed on 07/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of species 3, Figures 3A-3D, in the reply filed on 07/01/2022 is acknowledged. The traversal is on the ground(s) that the three species identified are not patentably distinct and do not have mutually exclusive characteristics. This is not found persuasive because the species are patentably distinct and do have mutually exclusive characteristics. For example, elected species 3 requires an expandable chamber 306, a suction channel disposed about a proximal portion of the expandable chamber, and a plurality of apertures 318 on a proximal channel wall 320 on the expandable chamber 306 (claims 1-10 and 13-15). In contrast, at least one non-elected embodiment lacks an expandable chamber and instead requires a suction channel disposed about a proximal portion of the barrier member and a plurality of apertures on a proximal channel wall on the barrier member (claims 11 and 12). Elected species 3 also requires a supply line 308 that is external to the barrier member and extends along a proximal surface of the barrier member (Figure 3C), whereas at least one non-elected embodiment requires the barrier member be made up of two layers with the supply line being an interior gap space formed between a proximal surface and a distal surface of the barrier member (claim 7). In the event the applicant considers these embodiments obvious variants, this admission must be stated in writing in the next response. Otherwise, the requirement is still deemed proper and is therefore made FINAL.
Claims 7, 11, 12, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 308. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karimov et al. (US Pub. No. 2015/0305727).
Regarding claim 1, Karimov discloses a device (12) for use in a lumen of a patient's body to isolate a proximal region of the lumen from a distal region of the lumen (for example, upon inflation) comprising an elongate shaft (14a or 14b) having a proximal end, a distal end, and a length along a longitudinal axis dimensioned to reach from outside of the body to a barrier position within the lumen between the proximal region and the distal region (in order to couple to the infusion source; for example, see Figures 1-6), the shaft (14a or 14b) including a supply lumen (the longitudinal portion of 36 or 42) and a suction lumen (the longitudinal portion of 34 or 40, since 34 or 40 may be used to inflate and deflate 22a or 22b as described in paragraph 24) extending along the longitudinal axis of the shaft (for example, see Figures 2-4), a barrier member (30) at a distal end of the shaft (for example, see Figures 2-4), an expandable chamber (24a or 24b) extending around an outer edge of the barrier member (30; for example, see Figures 2-4), a supply line (the perpendicular portion of 36 or 42) at the distal end of the shaft in fluid communication with the supply lumen (the longitudinal portion of 36 or 42) and the expandable chamber (24a or 24b), a suction channel (the lumen of the expandable chamber 24a or 24b) disposed about a proximal portion of the expandable chamber (24a or 24b; for example, see Figures 3-4), and a suction line (20a or 20b) at the distal end of the shaft (14a or 14b) in fluid communication with the suction lumen (the longitudinal portion of 34 or 40) and the suction channel (the lumen of the expandable chamber 24a or 24b via 36).
Regarding claim 2, Karimov discloses the barrier member (30) has a delivery configuration (for example, see Figure 1) and a deployed configuration (for example, see Figure 2).
Regarding claim 3, Karimov discloses the device includes an elongate delivery sheath (50) having a lumen configured to slidingly received the shaft therealong (for example, see Figure 7 and paragraph [0027]).
Regarding claim 4, Karimov discloses the barrier member (30) is configured to transition from the delivery configuration to the deployed configuration with the expandable chamber (24a or 24b) as it expands to engage a surrounding wall of the lumen (for example, see expanded configuration in Figures 2-4).
Regarding claim 5, Karimov discloses the suction channel (the lumen of the expandable chamber 24a or 24b) is configured to sealingly engage the device against the surrounding wall of the lumen when the barrier member (30) is in the deployed configuration (by accepting fluid to expand the chamber such that it sealingly engages the device against a surrounding wall; for example, see also Figures 6-7).
Regarding claim 6, Karimov discloses the supply line (the perpendicular portion of 36 or 42) extends along a proximal surface of the barrier member (30; for example, see Figures 1-3).
Regarding claim 8, Karimov discloses at least one aperture (the aperture in the expandable chamber 24a or 24b at the distal terminal end of the perpendicular portion of 36 or 42) on a proximal portion of the suction channel (the lumen of the expandable chamber 24a or 24b) in fluid communication with the suction channel (the lumen of the expandable chamber 24a or 24b), the suction line (20a or 20b), and the suction lumen (the longitudinal portion of 34 or 40; in that 20a or 20b, 34 or 40, and 36 or 42 are all in fluid communication with each other).
Regarding claim 9, Karimov discloses a portion of a distal surface of the suction channel (the lumen of the expandable chamber 24a or 24b) comprises a portion of the proximal portion of the expandable chamber (24a or 24b; since the suction channel is bounded by the surfaces of the expandable chamber, the surfaces of the suction channel comprise the surfaces of the expandable chamber, thus satisfying the limitation as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karimov et al. (US Pub. No. 2015/0305727).
Regarding claim 10, Karimov discloses a device (12) for use in a lumen of a patient's body to isolate a proximal region of the lumen form a distal region of the lumen (for example, upon inflation therein) comprising an elongate shaft (14a or 14b) having a proximal end, a distal end, and a length along a longitudinal axis dimensioned to reach from outside of the body to a barrier position within the lumen between the proximal region and the distal region (in order to couple to the infusion source; for example, see Figures 1-6), and a barrier member (30 or 32) disposed at the distal end of the elongate shaft (14a or 14b; for example, see Figures 2-4). 
Karimov fails to disclose whether the barrier member (30 or 32) is self-expanding. However, self-expanding materials are well known in the art and the applicant discloses that the barrier member “may be expandable or self-expanding” (see paragraph [0032]), thus indicating the embodiments are mere obvious variations of each other. Karimov’s barrier member (30 or 32) is configured to expand with the expansion of inflatable members 22a/b and 24a/b. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Karimov’s barrier member from self-expanding material such that it is self-expanding, since doing so would not change the function of the barrier member as it would still be able to expand as intended and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Karimov as modified discloses the self-expanding barrier member (30 or 32) has a delivery configuration (for example, see Figure 1) and a deployed configuration (for example, see Figure 2).
Regarding claim 14, Karimov as modified discloses the self-expanding barrier member (30 or 32) is configured to transition from the delivery configuration to the deployed configuration along with an expandable chamber (22a/b or 24a/b), the chamber (22a/b or 24a/b) expandable to engage a surrounding3 4886-3971-8439, v.1Application No.: 16/539,105Docket No.: 22344.04730wall of the lumen (upon inflation; see also, for example, Figures 6-7), the expandable chamber (22a/b or 24a/b) extending around an outer edge of the self-expanding barrier member (30 or 32; for example, see Figures 2-4).
Regarding claim 15, Karimov as modified discloses an expandable chamber (22a/b or 24a/b) extending around an outer edge of the self-expanding barrier member (30 or 32; for example, see Figures 2-4), a supply line (36 or 42, or 34 or 40) in fluid communication with the expandable chamber (22a/b or 24a/b), and a supply lumen (20b) extending along the elongate shaft (14a or 14b) in fluid communication with the supply line (for example, see paragraph [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 22, 2022